November 28, 2011

Mr. James F. Martens
Martens Seay & Todd, G.P.
301 Congress Avenue, Suite 1950
Austin, TX 78701
Ms. Danica Lynn Milios
Office Of The Attorney General
P. O. Box 12548 (MC 059)
Austin, TX 78711-2548

RE:   Case Number:  11-0589
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE ALLCAT CLAIMS SERVICE, L.P. AND JOHN WEAKLY

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
|   |Mr. Christopher S.    |
|cc:|Johns                 |
|   |Mr. Thomas Jensen     |
|   |Morgan                |
|   |Mr. Juan F. Vasquez   |
|   |Jr.                   |